Citation Nr: 1748956	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-28 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides.

2. Entitlement to service connection for peripheral neuropathy of the bilateral, upper extremities, claimed as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1955 to July 1973.  In part, the Veteran was awarded the Vietnam Service Medal and the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran did not appear for his September 2017 Board hearing.  As such, the Board hearing request is considered withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's duties aboard ship during the Vietnam era were in offshore waters, and not inland waterways; hence, he is not presumed to have been exposed to herbicides in active service.

2. Diabetes mellitus was not manifested during active service or within the first year after separation, and is not otherwise related to a disease or injury during service.

3. Peripheral neuropathy of the bilateral, upper extremities was not manifested during active service or within the first year after separation, and is not otherwise related to a disease or injury during service.






CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred in active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. Peripheral neuropathy of the bilateral, upper extremities was not incurred in active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  See the March 2011 VCAA letter complies with the requirements. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

In regard to a service connection claim, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  In this case, the Board concludes that a VA examination is not necessary.  As will be discussed in greater detail below, the Board believes that there is no competent evidence suggesting an association between the Veteran's current diabetes and any peripheral neuropathy, and his active service.  There is likewise no competent evidence of continuity of symptomatology from service or otherwise linking the Veteran's current diabetes and any peripheral neuropathy to his service.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with this claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected if they manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a).  Diabetes mellitus is listed among the diseases presumed to be associated with Agent Orange exposure.  38 U.S.C.A. § 1116(a)(2)(H); 38 C.F.R. § 3.309(e).  A Veteran, who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Facts and Analysis

The question in this case is whether the Veteran is entitled to a presumption of exposure to Agent Orange based on service in Vietnam during the Vietnam era.  If so, service connection for his diagnosed diabetes mellitus may be granted on the basis that diabetes mellitus is presumed to be the result of in-service Agent Orange exposure.  Peripheral neuropathy, in certain cases, can also be presumed associated with Agent Orange.

Veterans who served on the ground in Vietnam from January 9, 1962, through May 7, 1975, are presumed to have been exposed to herbicides during such service.  As well, Agent Orange was often directly applied to the water surface of inland rivers, streams, and delta areas and on riverbanks; and aborted missions resulted in a release of herbicides over waters.  Accordingly, Veterans who served on vessels in the inland waterways of Vietnam (also referred to as "brown water") are presumed to have been exposed to herbicides for VA purposes; however, Veterans who served in offshore waterways (also referred to as "blue water") do not automatically have presumptive exposure.  

Notably, the United States Court of Appeals for the Federal Circuit has held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  See Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 2008).

In order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190.

Gray v. McDonald, 27 Vet. App. 313 (2015), directed VA to reevaluate its definition of inland waterways, to include whether Da Nang Harbor should be considered in an inland waterway.  

Consistent with the order in Gray, VA undertook a review of the classification of Vietnam-area harbors.  "Inland waterways" are classified as fresh water rivers, streams, and canals, and similar waterways; and VA considers inland waterways to end at their mouth or junction to other offshore water features.  M21-1, IV.ii.1.H.2.a.  "Offshore waters" are classified as the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  M21-1, IV.ii.1.H.2.b.  

A list of ships that operated in the inland waterways of Vietnam has been compiled, and updated in November 2017.  See https://www.benefits.va.gov/compensation/docs/shiplist.docx.  As such, most recent VA guidance indicates that inland waterways include rivers, canals, estuaries, and deltas.  They do not include open deep-water bays and harbors such as those at Da Nang Harbor, Qui Nhon Bay Harbor, Nha Trang Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, or Ganh Rai Bay.  These are considered to be part of the offshore waters of Vietnam because of their deep-water anchorage capabilities and open access to the South China Sea.  Id.

Here, the objective evidence of record weighs against a finding that the Veteran served on the ground in Vietnam or was on an inland waterway.  Without evidence of such service, the presumptive provisions relating to herbicide exposure are not for application.

The Veteran does not contend that he stepped on the ground of Vietnam.  In the December 2011 Notice of Disagreement, the Veteran stated that he was exposed to herbicides because he served on board the USS Joseph Strauss when it docked at Da Nang harbor sometime between 4 April and 2 Aug 1972.  He stated that the ship was docked for 6 hours and he did not leave the ship.

The Veteran's DD-214 reflects he served on the USS Hanson, USS Joseph Straus and USS Shangri LA.  STRs reflect service on the USS Joseph Strauss from June 1, 1972 to July 5, 1973.

VA guidance does not indicate that these ships were exposed to Agent Orange.  In particular, the USS Joseph Strauss (DDG-16) operated temporarily on inland waterways, in the Mekong River Delta on March 4, 1966 and Ganh Rai Bay during November 7 and December 7, 1968.  However, the record supports that the Veteran was not on the USS Joseph Strauss during this time.  VA guidance does not support that the USS Hanson or the USS Shangri LA were exposed to Agent Orange during the Veteran's service, nor does the Veteran contend that he was exposed to Agent Orange while on those ships.  See https://www.benefits.va.gov/compensation/docs/shiplist.docx.  

Therefore, the evidence does not reflect that the Veteran was exposed to Agent Orange, and service connection based on presumption is not warranted.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a).  

Service connection for diabetes and peripheral neuropathy of the bilateral, upper extremities is also not warranted on a direct basis.  

The Veteran's STRs are silent for complaints of diabetes and peripheral neuropathy.  

The earliest indication in the record of a diagnosis of diabetes is in 2010, decades after service.  

There is no diagnosis of peripheral neuropathy in the record.  Notably, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

To the extent that the Veteran states he suffers from diabetes and peripheral neuropathy as related to service, lay persons, who while competent to describe the nature and onset of a disability, are not shown to have the medical expertise to provide a diagnosis or an etiology opinion, attributing the diabetes and any peripheral neuropathy to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Veteran is certainly competent to state that he has experienced symptoms that are emblematic of those disabilities, such as numbness or tingling, but he is not competent, absent training and credentials, to ascertain that those symptoms signify the presence of the claimed disabilities at any given time.

In sum, the preponderance of the evidence is against the claim of service connection for diabetes and peripheral neuropathy of the bilateral, upper extremities.  The evidence does not support that the Veteran was exposed to Agent Orange during service.  There is no other basis, either shown by the evidence or otherwise asserted,  upon which to warrant a grant of service connection.


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral, upper extremities, is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


